Citation Nr: 1118345	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  05-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for arthritis of the right knee.

2.  Entitlement to an initial rating higher than 10 percent for instability of the right knee.

3.  Entitlement to an initial rating higher than 10 percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran had active duty service from November 2002 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues on appeal were originally before the Board in February 2007, when they were denied.  The Veteran appealed the Board's February 2007 decision to the Court of Appeals for Veterans Claims (Court).  By Order dated June 30, 2008, the Court remanded the issues on appeal back to the Board for compliance with instructions included in a Joint Motion for Remand.

The Board remanded the case in January 2009 for evidentiary development pursuant to the Court instructions, and it now returns to the Board for further review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board in January 2009 remanded the case based on the failure of the VA examiner of March 2008 to have reviewed the claims file.  The claims file has since been reviewed by that examiner with an addendum provided in May 2009 to that effect.  The above-noted Joint Motion had required remand based on the need for a contemporaneous VA examination.  While the case was on appeal to the Court, the Veteran was afforded such an examination in March 2008.  It would thus have appeared that the examination development, including as required by the Joint Motion, had been fulfilled.  

However, the Veteran submitted a January 2011 statement asserting that in the last "couple of years" she had experienced an increase in severity of the disabilities of her knees (and her back). 

Where a Veteran claims that his or her condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the current condition, VA must provide a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment.  See 38 C.F.R. § 3.159(c)(4) (2010); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Thus, once again it appears that a further remand is in order, based on the need for a contemporaneous examination to reflect a further increase in severity of the knee disabilities on appeal, since the most recent VA examination was conducted in March 2008.  An examination will be requested whenever VA determines, as in this case, that there is a need to verify the severity of a disability. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information as to any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to her claimed left and right knee disorders, and afford her the opportunity to submit any additional information or evidence.  

2.  With appropriate authorization, all treatment records not yet obtained, including from VA sources and private sources, should be obtained and associated with the claims file.  

3.  Thereafter, afford the Veteran a new VA orthopedic examination to address the nature and severity of her disorders of the knees.  The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of the disorders present in each knee.  These tests should include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report. 

a.  The examiner should note that this examination is necessitated by the Veteran's assertion in January 2011 that her disorders of the knees have grown worse in the last "couple of years."  She did not specify how they had grown worse, but rather merely requested a further examination on that basis.  The examiner should review past examination records including the most recent VA examination for compensation purposes addressing the knees in March 2008.  The examiner must review the balance of the claims file including the other examination and treatment records, as well as submitted statements.  

The examiner should address clinical evidence that may serve to support (or not support) findings of range of motion and stability or instability or other limitations in functional use of each knee.

b.  The examiner should address factors discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination. Explain any findings of additional limitation of motion or limitation of functional use with repetitive motion due to any of these factors, and reconcile these with other pertinent findings.

c.  Note and address any non-organic findings, psychogenic overlay, Waddle signs, etc. Address how these may (or may not) be reconciled with findings upon physical examination including ranges of motion, pain on motion, and further limitations, including the DeLuca factors. The examiner is advised, in this regard, that recent Court cases have implicitly required the Board to directly address of the credibility of the Veteran, in order to weigh the Veteran's symptom complaints in the Board's consideration of evidence to support disability claims.  Hence the medical support for or against the credibility of the Veteran in her assertions related to disability must be addressed.

d.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to her claimed knee disorders and their severity.  In that regard, the examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning as associated with her knee disorders are consistent or inconsistent with or are explained by or not explainable by objective findings.  The examiner should explain any conclusions as to the actual level of impairment, and actual level of work impairment or functional impairment due to the claimed knee disorders.  

e.  All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

3.  Thereafter, readjudicate the remanded claims de novo. If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide her and her representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

